DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	This office action responds to the amendments filed on February 4, 2022 for application 16/955,276.  Claims 1-5, 11-15, and 21-25 were amended, and claims 1-6, 9-16, and 21-26 remain pending in the application.
Response to Arguments
	The Examiner has fully considered the Applicant’s arguments filed on February 4, 2022, and the Examiner responds as provided below.
	Regarding the Applicant’s response at pages 15-16 of the Remarks that concerns the rejection the § 112(b) rejections, the amendments to the claims resolve the issues arising under § 112(b) and the corresponding rejections are withdrawn.
Allowable Subject Matter
Claims 1-6, 9-16, and 21-26 are allowed.
The following is the Examiner’s statement of reasons for allowance.  The closest prior-art references identified by the Examiner are “Tanaka” (US 2011/0142242), “Roetteler” (US 2021/0081589), and “Amy” (US 2017/0147303).  Tanaka discloses a quantum public key encryption system that relies upon a quantum program generation unit that generates quantum programs L and R having an input state of m q-bits that generates a quantum gate by addition of the quantum gates L and R to an initial quantum gate.  Roetteler discloses a reversible circuit relying upon q-bits in which techniques are used to effectively account for and manage the number of q-bits used for a particular computation or circuit.  Amy discloses a reversible circuit compiler that ensures an intermediate representation of the reversible circuit, which can include quantum circuit architecture, implements the same function as the higher level intermediate representation.  
What is missing from the prior art is a method, system, and memory device with the following characteristics.  The method, system, and memory device includes a first and second processor, where the first processor receives first data that indicate a sequence of reversible q-bit gates acting on N-bit words.  The first data includes: 1) a first segment for decrypting permutation encrypted data to produce decrypted data; 2) a second segment for operating on the decrypted data to produce one or more resulting decrypted data; and 3) a third segment for encrypting the resulting decrypted data using permutation encryption to produce permutation encrypted resulting data.  A computer-readable medium stores second data that comprises rules for replacing a first sequence of two q-bit gates operating on at least one shared bit of an input N-bit word to produce an output N-bit word with a different second sequence of one or more q-bit gates that produce the output N-bit word given the input N-bit word.  The second data is further used to propagate at least one q-bit gate from the first segment to a number J of gates distance into the q-bit gates for the second segment or beyond and at least one q-bit gate from the third segment to a number K of gates distance into the q-bit gates for the second segment or before to produce an obfuscated sequence of reversible q-bit gates.  Obfuscated instructions based on the obfuscated sequence are sent from the first processor to the second processor for execution.
Accordingly, the prior art of record, when taken individually or in combination, fails to teach or suggest the subject matter recited in independent claims 1, 11, and 21.  Therefore, claims 1, 11, and 21 are deemed allowable over the prior art of record.  The dependent claims that further limit claims 1, 11, and 21 are allowable by virtue of their dependency.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        

/ALEXANDER LAGOR/Primary Examiner, Art Unit 2491